Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 24, 2018

The Court of Appeals hereby passes the following order:

A19E0008. CROSS CREEK PICTURES, LLC et al. v. HELIBLACK, LLC.

       Appellants have moved for a 30-day extension of time in which to file
transcripts in the above-styled case. Pursuant to OCGA § 5-6-39 (a) (3), their motion
is hereby granted, and Appellants now have up through September 24, 2018 to file the
transcripts.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/24/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.